Citation Nr: 1215893	
Decision Date: 05/02/12    Archive Date: 05/10/12

DOCKET NO.  10-08 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUE

Competency of Appellant (the Veteran) to manage the disbursement of VA benefits.


REPRESENTATION

The Veteran is represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from September 1976 to February 1979.  

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the RO in Nashville, Tennessee.

In November 2011, the Board remanded this appeal to ensure that the Veteran's request for a Board hearing was honored.  The case has since been returned to the Board for further appellate action.

In January 2012, the Veteran presented testimony at a Board hearing, chaired by the undersigned Veterans Law Judge, who was seated at the RO in Nashville, Tennessee.  A transcript of the hearing is associated with the claims file.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the appeal has been accomplished.

2.  For the entire period on appeal, the Veteran has had the mental capacity to manage his own affairs.


CONCLUSION OF LAW

The criteria for a finding of competency of the Veteran to handle disbursement of VA benefits have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.353 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Remand Compliance

As noted above, this appeal involves a remand by the Board for additional evidentiary development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

In this case, the RO substantially complied with the Board's November 2011 remand instructions by affording the Veteran the opportunity to attend a Board hearing.  Therefore, a remand for additional development and/or corrective action is not necessary.

Duties to Notify and Assist

In general, the Veterans Claims Assistance Act of 2000 (VCAA) sets forth VA's duties to notify and assist claimants regarding their claims.  See 38 U.S.C.A. §§ 5103, 5103A.  The term "claimant" as used in the VCAA applies only to claims for benefits under chapter 51 of title 38 of the U. S. Code.  The duty to notify and assist provisions of the VCAA are not for consideration in competency determinations, as an applicant for restoration of competency is not seeking benefits under Chapter 51, but, rather, is seeking a decision regarding how his/her benefits will be distributed under Chapter 55.  See Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).  Accordingly, the VCAA does not apply to this case.  See Holliday v. Principi, 14 Vet. App. 280 (2000) (the Board must make a determination as to the applicability of the various provisions of the VCAA to a particular claim).  Consequently, the Board is not required to address the RO's efforts to comply with those provisions with respect to the issue currently on appeal.


Analysis of Competency to Handle Disbursement of VA Benefits

Under VA regulations, a mentally incompetent person is one who, because of injury or disease, lacks the mental capacity to contract or to manage his or her own affairs, including disbursement of funds without limitation.  38 C.F.R. § 3.353(a).

Unless the medical evidence is clear, convincing, and leaves no doubt as to the person's incompetency, the rating agency will not make a determination of incompetency without a definite expression regarding the question by the responsible medical authorities.  38 C.F.R. § 3.353(c).  Determinations as to incompetency should be based upon all evidence of record, and there should be a consistent relationship between the percentage of disability, facts relating to commitment or hospitalization, and the holding of incompetency.  Id.

There is a presumption in favor of competency.  Where reasonable doubt arises regarding a beneficiary's mental capacity to contract or to manage his affairs, including the disbursement of funds without limitation, such doubt will be resolved in favor of competency.  38 C.F.R. § 3.353(d); see also 38 C.F.R. § 3.102 (2011).  

In a May 1998 rating decision, a 100 percent disability rating was granted for schizophrenia and a finding of incompetency was proposed.  That proposal was based primarily on the findings of an April 1998 VA examination, which showed that the Veteran had poor cognition and a poor fund of knowledge.  It was also noted that the Veteran allowed his girlfriend (current wife) to manage all of his financial affairs.  The examiner expressed "major questions" as to whether the Veteran was capable of managing his own financial affairs.  The examiner assigned a Global Assessment of Functioning (GAF) score of 40 for the prior year.  A GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  

In October 2008, the Veteran was hospitalized for alcohol dependence with a history of seizures.  The course of treatment was essentially detoxification, and the discharge diagnoses were polysubstance abuse - opioids and alcohol - and schizophrenia by record, displaying some disorganization in his thought processes.  

In January 2009, the RO received the Veteran's claim to have the finding of incompetency lifted.  In support of the January 2009 claim, the Veteran attached a December 2008 VA psychology assessment.  A review of the report shows that the Veteran had been abstinent from alcohol for two months and from cannabis for three months.  The Veteran was noted to be familiar with his finances and could detail how he was allocating the monthly allowance given to him.  He was found to be sensible, aware, and socially appropriate.  The examiner assessed the Veteran to be strong in the area of monetary calculations and presently clear of psychotic symptoms.  The examiner opined that the Veteran "has the mental capacity to manage his own funds at this time."  

A VA field examination was conducted in March 2009.  The examiner assessed that, due to the Veteran's history of mismanagement of funds "per field exam dated 8/25/199" (not of record) and lack of ability to clearly discuss his monthly expenses, a fiduciary remains in his best interest.  The examiner recommended "no changes."  The examiner noted that the Veteran's wife (former girlfriend) previously served as payee and was unable to provide an allowable accounting because she gave the Veteran all his money as soon as she received it.  The examiner concluded that she is not an appropriate recipient.  The examiner also found that the protection of a court-appointed fiduciary is not deemed necessary for VA purposes.  

A letter from a friend of the Veteran, received in October 2009 notes that the friend had known the Veteran for 12 years and that at one time he knew that the Veteran had done a lot of drinking, but had since done a complete turnaround.  The Veteran's neighbor also submitted a letter in October 2009 attesting to his observation of the Veteran as a rational person who is able to take care of himself and his family.  

A January 2010 urgent care note reveals that the Veteran was doing well and had been abstinent from alcohol since August 2009.  The Veteran requested a statement regarding competence from the treatment provider, who was his VA treating physician.  The VA physician provided an opinion in January 2010.  It was noted that the physician had followed the Veteran regularly in outpatient treatment since July 2009.  It was the physician's opinion that the Veteran is competent to manage his disability funds and financial affairs.  This was based on the assumption that the Veteran would continue compliance with treatment, maintain regular scheduled follow up care, and maintain abstinence from substance use.  

The Veteran provided personal testimony at a Board hearing in January 2012.  The Veteran was able to answer basic questions regarding his benefits, including the amount of his monthly award, the amount disbursed to him each month, the amount he has in the bank, and what he spends that money on.  On the notice of disagreement, the Veteran reported that he does not have the drinking problem he had before and was now clean and sober and had completed the SATP program at the VA Medical Center. 

After a review of all of the evidence, the Board finds that a finding of competency to handle disbursement of VA benefits is warranted in this case.  In so finding, the Board places significant weight on the finding of the December 2008 VA examiner that the Veteran "has the mental capacity to manage his own funds at this time."  This is in fact the only opinion of record that directly addresses the Veteran's mental capacity to manage his funds.  The March 2009 VA field examiner did not directly address this question.  

The Board acknowledges that the Veteran has a history of not using his VA funds wisely, and that the Veteran's wife has not always been a reliable steward of his funds.  The Board also acknowledges that it would likely be in the Veteran's best interest to continue with the current arrangements, as found by the March 2009 field examiner; however, the question before the Board is not as simple as what would be in the Veteran's best interest.  As set out in the regulations above, the evidentiary burden for VA to declare a veteran incompetent to handle the distribution of VA benefits, or to continue a finding of incompetency, is heavy.  A presumption of competency exists, and the Board finds that the evidence against a finding of competence does not overcome that presumption.  

The primary evidence against a finding of competency in this case comes from the March 2009 VA field examiner's opinion that, due to the Veteran's history of mismanagement of funds and lack of ability to clearly discuss his monthly expenses, a fiduciary remains in his best interest; however, this opinion falls short of a finding that the Veteran lacks the mental capacity to contract or to manage his own affairs.  Moreover, the examiner's focus on historical factors does not appear to acknowledge or consider the more recent improvement in symptomatology, such as the remission of alcohol abuse.  

In sum, the only medical opinion to directly address whether the Veteran lacks the mental capacity to contract or to manage his own affairs is in favor of a finding of competency.  Where reasonable doubt arises regarding a beneficiary's mental capacity to contract or to manage his affairs, including the disbursement of funds without limitation, such doubt will be resolved in favor of competency.  38 C.F.R. § 3.353(d); see also 38 C.F.R. § 3.102.  Accordingly, a finding of competency is warranted.  


ORDER

A finding of competency of the Veteran to handle disbursement of VA benefits is granted.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


